Detailed action
The notice of allowance is in response to applicant’s arguments/remarks filed on 08/30/2021   for response of the office action mailed on 05/28/2021 along with an interview held on 08/25/2021 and 09/13/2021.

The text of those sections of Title 35 U.S. Code not included in this section can be found in the prior office action. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 7-10, 12-14, 16-23 and 25-30 (renumbered 1-25, respectively) along with arguments presented in remarks filed on 08/30/2021 along with an interview held on 08/25/2021 and 09/13/2021 considered and are persuasive. The objections/rejections of these claims  have accordingly been withdrawn.

Allowable Subject Matter
Claims 1, 3-5, 7-10, 12-14, 16-23 and 25-30 (renumbered 1-25, respectively) are allowed in light of applicant’s arguments filed on  08/30/2021 along with an interview held on 08/25/2021 and 09/13/2021  and in light of prior art(s) of record.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	
Authorization for this examiner’s amendment was given in an interview with Attorney J. Scott Karren (Reg. # 58,665)  on 09/21/2021  ; On 09/13/2021,  examiner  contacted applicant's representative applicant's representative J. Scott Karren (Reg. # 58,665). Later on the day, patent agent Kirsten E. Wiegand  (Reg. # 79,922) called back. Examiner requested to address some minor issues with claims submitted on 08/30/2021. On 09/21/2021, examiner received claim amendments in addressing those minor issues.
 
      The application has been amended as follows: See  attached claim amendments


Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: the prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. 

Applicant rolled up limitations from objected dependent claims 6, 15 and 24 (identified as allowable subject matters in the previous office action) to respective independent claim 1, 10. 19 and 30 by cancelling depending claims 2, 6, 11, 15 and 24. An interview was also held on 08/25/2021 where applicant’s representative attorney Scott Karren (Reg. # 58,665) argued to roll over a limited number of limitations from the objected claims which was outright rejected by the examiner in presence of primary examiner Lonnie Sweet. However, in the amended claims as submitted on 08/30/2021, applicant rolled over objected claim limitations from  dependent claims 6, 15 and 24 to respective independent claim 1, 10, 19 and 30 by cancelling depending claims 2, 6, 11, 15 and 24. A final claim amendment was submitted on 09/21/2021 by addressing minor issues as discussed in the interview held on 09/13/2021. See interview summary.

Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious combination of all the steps disclosed in the currently submitted independent claims 1, 10, 19 and 30 as of 09/21/2021  with proper motivation at or before the time it was effectively filed.

Any comments considered necessary by applicant must be submitted no later than payment of


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

                                                                                                                                                                                            /HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467